PER CURIAM.
In denying the petition for a rehearing of this cause we are not to be understood as approving that part of the opinion of the district court of appeal which implies that, after an interlocutory decree of divorce has become final by the lapse of six months from its entry without appeal or • motion to set it aside, the plaintiff has not the right to dismiss his or her action at any time before the entry of a final decree. The interlocutory decree, when final, merely establishes conclusively the right of the plaintiff to a divorce. It does not necessarily follow that he or she may not waive the exercise of that right. Whether the plaintiff could have done so was not a question arising on this appeal, and it is not decided.